952 F.2d 396
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Woodrow W. KNIGHT, Plaintiff-Appellant,v.Emmeth DANIELS;  Prince William Adult Detention Center,Defendants-Appellees.
No. 91-7227.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 5, 1991.Decided Dec. 27, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  (CA-91-182-AM), T.S. Ellis, III, District Judge.
Woodrow W. Knight, appellant pro se.
E.D.Va.
VACATED AND REMANDED.
Before DONALD RUSSELL, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Woodrow W. Knight appeals the dismissal of his 42 U.S.C. § 1983 (1988) complaint for failure to pay the assessed partial filing fee.   The district court ordered Knight to pay a fee of $72.60 by July 22, 1991.1  Stating that it had not received a reply from Knight, the district court dismissed his complaint on August 14.


2
On appeal, Knight has produced a receipt from the district court, dated July 23, crediting Knight with payment of the assessed fee in this case.2  Because the district court does not appear to have been aware that Knight had paid the fee, we vacate the dismissal of this complaint.   On remand, the court can determine whether Knight complied with the order of June 20 and timely filed his fee.   If the court finds that the fee was not timely, it should refund the fee to Knight.


3
Accordingly, we vacate the order of dismissal and remand for further proceedings.   We dispense with oral argument because the facts and legal contentions are adequately presented and argument would not aid the decisional process.


4
VACATED AND REMANDED.



1
 The fee was directed in an order dated June 20 and gave Knight thirty days to pay the fee.   The thirtieth day was a Saturday and thus, the fee was not actually due until the following Monday, the 22nd.  Fed.R.Civ.P. 6(a)


2
 Knight claims the filing fee was mailed on July 14